BENSON, J., Dissenting
—The language of Labor Code section 4453, subdivision (c)(2), is clear: “Where the employee is working for two or more employers at or about the time of the injury, the average weekly earnings shall be taken as 100 percent of the aggregate of such earnings from all employments computed in terms of one week; but the earnings from employments other than the employment in which the injury occurred shall not be taken at a higher rate than the hourly rate paid at the time of the injury. “
The record reflects that the petitioner worked part time for the Solano Ambulance Company from January 27, 1985, until her temporary layoff on October 21, 1985. Intermittently she was employed part time by the Murphys from July 9, 1985, to October 31, 1985. Thus 10 days separate her ambulance company employment and the occurrence of the injury while working for the Murphys. During the time frames mentioned she earned $8,334 from the ambulance company and $264 from the Murphys. In my mind these facts constitute “working for two . . . employers . . . about the time of the injury.” Moreover, in my judgment, these facts are clearly representative of the situation the Legislature intended to address when it enacted Labor Code section 4453, subdivision (c)(2).
In short, the majority would read into subdivision (c)(2) a requirement that two or more employment relationships be in existence at the time of injury before the subsection can become operative. There is nothing in the subsection that warrants such a limited interpretation. If an employer/employee relationship existed “about” the time of the injury, though it may not exist on the day of the injury, that is sufficient to trigger the computation process under subdivision (c)(2).
The key is whether the multiple employer/employee relationships existed at or about the time of the injury. The adverb “about” refers to “near in time” (see Random House Diet, of the English Language (1966) p. 4, col. 3). In Price v. Industrial Acc. Com. (1935) 9 Cal.App.2d 213, 216 [49 P.2d 294], cited by the majority, the compensation carrier sought to raise a statute of limitation defense. Rejecting the carrier’s contention the appellate court observed: “The statement ‘about November, 1933’, is broad enough to include the entire month of December, and cannot be tortured into an admission that the injury occurred prior to the 22nd of that month.” Similarly here, the employment with the ambulance company 10 days before the accident is near enough in time to be regarded as employment “. . . about the time of’ the accident.
It seems clear to me that the Legislature in enacting Labor Code section 4453, subdivision (c)(2), was attempting to strike an appropriate balance between the conflicting legislative goals of extending workers’ compensation *1505coverage to part-time household employees while at the same time minimizing the impact of the extension of compensation coverage on homeowners. In my opinion the majority decision has done serious damage to that balance. Their rejection of subdivision (c)(2), and utilization of subdivision (c)(4), requires that average weekly earnings be computed at hourly rates which may be far in excess of the hourly rate paid by the homeowner for part-time domestic assistance. This is a greater risk for the carrier and risks are paid by premium dollars borne by the homeowner. I do not believe the Legislature intended the result brought about through the majority opinion.
The petition of respondents Murphy and Allstate Insurance Company for review by the Supreme Court was denied March 2, 1988.